 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDAthens Printing Pressmen and Assistants'Union No.269, affiliated with the International Printing andGraphic Communications Union,AFL-CIOandThompson Brush-Moore Newspapers,Inc. d/b/aThePortsmouthTimes'andPortsmouthTypographicalUnionNo.637,InternationalTypographical Union,AFL-CIO. Case 9-CD-304January 15, 1975DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS,KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing chargesfiled by Thompson Brush-Moore News-papers, Inc. d/b/a The Portsmouth Times, hereincalled the Employer, alleging that Athens PrintingPressmen and Assistants' Union No. 269, affiliatedwith the International Printing and Graphic Commu-nications Union, AFL-CIO, herein called Pressmen,violated Section 8(b)(4)(D) of the Act. A dulyscheduled hearing was held before Hearing OfficerEricD. Fields on September 5, 1974. All partiesappeared and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues.2 Thereaft-er, the Employer and the Pressmen filed briefs; nobrief was filed by Portsmouth Typographical UnionNo.637,InternationalTypographicalUnion,AFL-CIO, herein called Typographers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds they are freefrom prejudicial error.The rulings are herebyaffirmed.Upon the entire record in this case,including the aforementioned briefs, the Boardmakes the following findings:I.THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that ThompsonBrush-Moore Newspapers, Inc. d/b/a The Ports-mouth Times, is a Delaware corporation located inPortsmouth,Ohio, engaged in producing a dailynewspaper which is distributed primarily in the localPortsmouth, Ohio, area. During the past 12 months,theEmployer had a gross volume of business in'At the hearing the Employer's name was corrected to delete theabbreviation"Inc." after"The Portsmouth Times."At various places in the record the first word in the Employer's nameexcess of$200,000,and itPurchased and causod tobe shipped directly in interstate commerce fromsuppliers outside the State of Ohio goods valued inexcess of $50,000. The Employer advertises national-ly sold products for national companies, such asSears,Roebuck and Company, and subscribes tonational wire services. The parties stipulated, and wefind, that the Employer is engaged in commercewithin the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that both thePressmen and the Typographers are labor organiza-tions within the meaning of the Act.III.THEDISPUTEA.Background and Facts of the DisputeAs of the time of the hearing, the Employeremployed 30 composing room employees who wererepresented by the Typographers, and 19 pressroomand stereotype employees represented by Respon-dent Pressmen. In June or July 1974, the Employerinstalled photocomposition equipment in preparationfor converting from a hot metal type process to acoldtype process for producing newsprint, which itplanned to begin on October 1, 1974.Under the Employer's hot metal system, editorialcopy came to the composing room employees astyped pages or perforated tape from an AssociatedPress wire machine. If it was in written form, the firstfunction of the composing room employees was totranslate it into perforated tape for use on a TTSLinecaster which produced lines of type or slugs, andthese were assembled by composing room employeesin page form inside a metal frame, known as a chase.The chase was then transferred from the compos-ing room to the stereotype employees represented byRespondent Pressmen. It was placed on a mat roller,where it was planed, cleaned, and rolled underpressure to form an impression on a page mat. Thepagemat was transferred from the stereotypedepartment to the pressroom, where it was visuallyinspected for imperfections and dried in a scorcher.After being trimmed and hardened, it was placedinto a page-casting box, where molten lead waspumped in to form a molded page or stereoplate. Thestereoplate was then trimmed and cooled and placedon a press cylinder ready for printing.Illustrativework was converted to an engravingform using a Fairchild Scan-A-Graver; the scan-a-graving was affixed to the stereoplate just prior toappears differently as "Thomson"and as"Thompson," but the correctspelling is not clearly specified.2The International Typographical Union intervened at the hearing.216 NLRB No. 27 ATHENS PRINTINGPRESSMEN,NO. 269going to press.The Fairchild Scan-A-Graver waslocated in the newsroom and wasoperated by amember of a bargainingunit represented by theTypographers,distinct from the composing roomemployees.Under the new coldtype system a photographiccomposition process would replace the lead moldingprocess.A Merigraph plastic platemaking systemwould be used instead of the stereoplatemakingprocess.As in the old process, news copy would beconverted into perforated tape.All perforated tapewould be fed into a new photocomposition machine,operated by composing room employees, whichwould produce a picture of a galley oftypecalled aphotocopy. The photocopy would be composed intoan assembled page known as a pasteup.Under the new system, the pasteup would bedelivered to the stereo-pressmen for conversion intoa printing plate.The first step in the conversionwould be the production of a negative by aRobertson 500 camera and associated darkroomequipment.Next the negative would be inspectedand imperfections corrected.The negative wouldthen be placed on the Merigraph plastic platemakingmachine and covered by a plastic sheet on which aphotosensitive emulsion wouldbe deposited. Theproduct would be exposed to ultraviolet rays, whichharden the emulsion that would contain the finalprint.After washing and inspecting, the plate wouldbe trimmed and mounted on a press cylinder, readyfor printing.In the cold type process illustrative work would beincorporated directly onto the page pasteup withoutfurther processing.News photos would be directlymounted on the plastic plate and covered with ascreen for printing.The Robertson 500 camerawould also be used for photo reduction work.The Employerestimatedthat the conversion to thecoldtype process would necessitate reducing by 2 thenumber of employees in the press-stereo departmentrepresented by Respondent Pressmen,and by ap-proximately 19 the number of composing roomemployees representedby the Typographers. TheEmployer planned totrain allthe employees repre-sentedby Respondent in the photocompositionprocess so that they would operate under a singlesupervisor as dual-function employees performingcamera work and platemaking,as well as manningthe presses.By letter datedMay 23, 1974, the Employernotified both the Pressmenand the Typographers ofits intention to install the new coldtype process andto assign the related camera and platemaking workto employees represented by Respondent Pressmen.On June 12, 1974, the Typographers replied to theEmployer's letter,claiming the camerawork, the155relateddarkroom work,and the inspection andopaquing for the composing room unit and assertingthat the Employer was obligated under the contractto bargain over the introduction of new machines orprintingmethods necessitating use of nonunit em-ployees.At a subsequent meeting on the question, arepresentative of the Typographers stated that theEmployer's assignment of the disputed work toRespondent's unit did not preclude a jurisdictionalstrike by the Typographers.By letter datedJuly 17,1974,Respondent Pressmen stated that,unless thedisputed work was assigned to its unit pursuant tosection 2 of its existing contract withthe Employer,theRespondentwould call a strike to ensurecompliance therewith.B.TheWork in DisputeThe parties stipulated that the work in dispute isthe operation of the Robertson 500 camera, theassociated darkroom work (i.e., developing), and theinspectionand correction of the negative, butexcluding the actual process of plastic platemaking.C.Contentions of the PartiesThe Employer contended that its assignment of thedisputed work to employees represented by Respon-dent Pressmen was based primarily on considera-tions of economy and efficiency. The Robertson 500camera and Merigraph plastic platemaking machinehave been located on the first floor adjacent to thepressroom for efficient flow of work. The Employercontended that since the Typographers did not claimtheMerigraph platemaking work, it would be neitherfeasiblenor efficient to have composing roomemployees,who are located on the second floor,performing camera work adjacent to and undercommon supervision with employees represented bythe Pressmen and performing platemaking work onthe first floor. The Employer contended its assign-ment would be necessary to allow the pressroomemployees to maintain sole control over the qualityof the plate. It is further claimed that assignment tothe press-stereo group would utilize otherwise unpro-ductive time by making them multifunction employ-ees.The Employer noted that the press-stereo employ-eeshave traditionally performed all work fromplatemaking to printing and contended that thedisputed work is functionally a substitute for muchof the initial rolling of the unprocessed mat per-formed by those employees. It was further contendedthat the Pressmen's contract covers the disputedwork and supports the Employer's assignment.The pressmen concurred in the contentions of the 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer and stressed the functional equivalency ofits present work and the work in dispute.The Typographers contended that the Employerwas obligated to assign the disputed work tomembers of its unit under section 2a of the contract.Itfurther contended that it wouldbe no moredifficult for the Employer to instruct and train itsmembers than those of Respondent.D.Applicability of the StatuteSection 10(k) of the Actempowers the Board todetermine a dispute out of which an 8(b)(4XD)chargehas arisen.However,before the Boardproceeds with a determination of dispute,itmust besatisfied that there is reasonable cause to believe thatSection 8(b)(4)(D) has been violated.After becoming aware that the Typographers wasclaiming the work in dispute herein,RespondentPressmenby letter dated July 17, 1974, informed theEmployer that if the disputed work were not assignedtomembers of its unit, the Pressmen would call astrike to insure compliance with its view of itscontractwith the Employer.On the basis of the above-described threat, we findthere is reasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that the disputeis properly before the Board for determination underSection 10(k) of the Act.E.Merits of the Dispute1.The collective-bargaining agreementsIn pertinent part, the contract between the Em-ployer and the Pressmen in its jurisdictional clauseprovided:(1) It is understood that this contract applies tothe union pressrooms operated by the Employer,and that the jurisdiction of this contract extendsover all printing presses employed in said press-rooms, including but not limited to gravure,offsetand letterpress printing presses and associateddevices... .The collective-bargaining agreement between theEmployer and the Typographers specifically exclud-ed the platemaking process from the jurisdiction ofthe composing room employees in the followinglanguage:"Jurisdiction of the Union begins with the markup ofcopyand continues until the material is ready for theprinting press(but excludes the making of stereo-types and the Fairchild Scan-A-Graver) and theappropriate collective bargaining unit consists of allemployees performing any such work."Neither contract specifically covered use of adevice such as the Robertson 500 camera and relateddarkroom work. The Typographers contract specifi-callyexcluded stereotypework and use of theFairchildScan-A-Graver. The disputed work is thefunctional equivalent of the stereotype work tradi-tionally performedby thepressmen and of the Scan-A-Graver work which is specifically excluded fromtheTypographerscomposingroom contract andperformed by a newsroom employee under a sepa-rate and distinct contract.We cannot find that the language of either contractstanding alone favors the claim of either Union.However,when both contracts are considered interms of substitution of functions within the presentjurisdictional delineations,we find that assignmentto the press-stereo employees is favored.2.Area, craft, or industry practiceThe recordcontains no evidenceadvanced by thepartiesconcerning controlling area or industrypractice. Indeed,we find no indication that thereexists any controlling area, craft, or industry practicethat would favor assignment to either craft.3.Job impactFor the hot type process the Employer employed30 composing room employees who are representedby the Typographers and 19 press-stereo employeeswho are represented by the Pressmen. The Employerestimated that conversion to the cold type processwould necessitate elimination of 2 press-stereo jobsand 19 composing room jobs.The Employer contended that the sizeable reduc-tion in the number of composing room employeeswould not be substantially affected one way oranother bythe assignmentof the disputed camerawork and would be due almost entirely to the changefrom "hot" to "cold" type. We have, however, noevidence as to exactly how many composing roomemployees would have to be retained should they beassigned the camera work.The evidence shows that under the new process thepress-stereo employees would have several periods ofidleor down time during each day. Indeed, theEmployer contended that the necessity to fill the idletime weighed heavily in its decision to assign thework to the press-stereo group. Although the Em-ployer contended that failure to assign the disputedwork to the press-stereo employees would requirefurther reduction of that department,we perceive nobasis for such a finding in the absence of otherevidence.Thus,upon the evidence presented, we are unableto find that the performance of the disputed work ATHENS PRINTINGPRESSMEN,NO. 269would have a significant job impact on either of thecompeting groups. Accordingly, we find this not tobe a determinative factor.4.Economy and efficiencyThe Employer and the Respondent Pressmenpresented evidence showing that considerations ofeconomy and efficiency favored assignment to thepress-stereo group.Such assignment would allowthese employees to fill otherwise idle time. Thecamera, its related facilities, and theMerigraphplatemaking machine are located on the first flooradjacent to and under common supervision withemployees performing platemaking work representedby theRespondent Pressmen.The employeesrepresentedby the Pressmen havetraditionally been solely responsible for the qualityof the plate and print. If they are to continue to beresponsible for quality control it is preferable forthem to perform all steps in the process includingcamera work.In the absence of any evidence that assignment tothe composing room employees would be more, oreven equally, economical and efficient as comparedto assignment to the press-stereo employees, we findthat this factor strongly favors assignment to thepress-stereo group.-5.SkillThe Employer plans to use its own personnel andmanufacturers' representatives to train employeesrepresentedby RespondentPressmen.There is noevidence that either group already possesses skillsthat would facilitate their performance of the camerawork. Therefore, we find that skill factors do notfavor assignmentto either craft.6.EmployerpreferenceInMay 1974, the Employerassigned the disputed157work to the press-stereo employees based on consid-erationsof economy and efficiency. The recordindicates that the Employer maintains a preferencefor this assignment. This is a factor which supportsan award of the work to the employees representedby thePressmen.7.ConclusionUpon consideration of all pertinent factors, weshall assignthe work in dispute to the employeesrepresented by the Pressmen. The factors of employ-er preference, economy, and efficiency, and func-tional equivalency of the new work to previousfunctionsare sofavorable to that group as to bedispositive.In makingthis determination, we areassigning thedisputed work to press-stereo employees employedby the Employer and represented by thePressmen,but not to the Pressmen or its members. Our presentdetermination is limited to the particular disputewhich gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings, and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:Employees employed by Thompson Brush-MooreNewspapers, Inc. d/b/a The Portsmouth Times, inits press-stereo department and currently representedby Athens Printing Pressmen and Assistants' UnionNo. 269, affiliated with the International Printingand Graphic Communications Union, AFL-CIO,are entitled to perform all work in connection withthe Robertson 500 camera.